870 So.2d 127 (2003)
MERCURY CASUALTY COMPANY, Appellant,
v.
Clara FLORES, Appellee.
No. 3D03-453.
District Court of Appeal of Florida, Third District.
December 17, 2003.
Rehearing Denied April 16, 2004.
*128 Cooney, Mattson, Lance, Blackburn, Richards & O'Connor and Warren B. Kwavnick, Fort Lauderdale, for appellant.
Lopez & Best and Virginia M. Best, Miami, for appellee.
Before SCHWARTZ, C.J., LEVY and SHEVIN, JJ.
PER CURIAM.
We affirm the judgment finding that the alleged error, if any, in the admission of the evidence was entirely harmless. See Soler v. Kukula, 297 So.2d 600, 602 (Fla. 3d DCA 1974); Hall v. Haldane, 268 So.2d 403, 404-05 (Fla. 4th DCA 1972).